Citation Nr: 0316885
Decision Date: 07/21/03	Archive Date: 10/02/03

DOCKET NO. 01-07 856               DATE JUL 21, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to an effective date earlier than December 3, 1990,
for the grant of service connection for degenerative joint disease
(DJD) of the lumbar spine.

2. Entitlement to a higher initial evaluation for DJD of the lumbar
spine, evaluated as 20 percent from December 3, 1990 to February 6,
2001.

3. Entitlement to a higher initial evaluation for DJD of the lumbar
spine evaluated as 60 percent since February 6, 2001.

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

G. Jivens-McRae, Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an April 2001 rating decision of the Montgomery,
Alabama, Department of Veterans Affairs (VA) Regional Office (RO),
which granted service connection for chronic low back pain with
history of lumbar spine surgery times three, DJD with herniated
disc, with history of injury, effective December 3, 1990. The
veteran disagreed with the effective date of the award and with the
initial evaluation assigned for DJD of the lumbar spine. Effective
February 6, 2001, the initial evaluation was increased to 60
percent. The United States Court of Veterans Claims (Court) has
held that where a claimant has filed a notice of disagreement as to
an RO decision assigning a particular rating and a subsequent RO
decision assigns a higher rating which is less than the maximum
available benefit, the decision granting the higher rating does not
abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993).
Thus, the Board finds that the issue of entitlement to a higher
initial evaluation for DJD of the lumbar spine remains properly
before it.

The veteran has also raised the issue of entitlement to a total
disability rating based upon individual unemployability. That issue
is not presently before the Board. It is referred to the RO for
appropriate action.

REMAND

The veteran contends, in essence, that an effective date earlier
than December 3, 1990 is warranted for the grant of service
connection for DJD of the lumbar spine. He also maintains that his
DJD of the lumbar spine is more severe than the evaluation, both
prior to and since February 2001, reflects.

- 2 -

A review of the record reveals that a request was initiated by the
RO in November 2002, to obtain an orthopedic examination for the
veteran's service- connected lumbar spine in connection with his
claim for a total disability rating based upon individual
unemployability (TDIU). The record shows that the veteran underwent
examination in November 2002; the examination report associated
with the claims folder is extremely terse and appears to refer to
other records. Those records should be sought prior to adjudication
of the claim for an initial higher evaluation for DJD of the lumbar
spine.

While this case was on appeal at the Board, a temporary file at the
RO should have been established. The material in the temporary
file, which may contain information regarding the veteran's lumbar
spine in connection with his TDIU claim, should be obtained and
associated with the claims folder.

Additionally, during the pendency of this appeal there has been a
significant change in the law; i.e., the enactment of the Veterans
Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. 5102, 5103,
5103A, 5107: (West 2002). Among other things, this law redefines
the obligations of VA with respect to notice and the duty to
assist. This change in the law is applicable to all claims filed on
or after the date of enactment of the Veterans Claims Assistance
Act of 2000, or filed before the date of enactment and.not yet
final as of that date. 38 C.F.R. 3.102, 3.156(a), 3.159 and
3.326(a)).

The RO has not notified the veteran of the VCAA provisions, what
assistance VA would provide, what evidence, if any, the veteran
should provide or readjudicate his claim pursuant to VCAA. See
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Moreover, the Secretary of the Department of Veterans Affairs (VA)
has recently amended the portions of the Schedule For Rating
Disabilities applicable to intervertebral disc syndrome. The
schedular criteria are found in 38 C.F.R. 4.71a (2002 as amended).
The veteran was notified of the change and indicated that he did
not have any additional evidence to submit. VA must still apply the
version of the law that is more favorable to his claim. Karnas v.
Derwinski, 1 Vet. App. 308, 312-13 (1991). However, VA must apply
the old, law prior to the effective date of

3 -


the new law. See Green v. Brown, 10 Vet. App - 111, 116-119 (1997)
and 38 U.S.C.A. 5110(g) (West 2002). The Board observes that the
evaluation for the veteran's disability has not been reviewed by
the RO under the amended regulation. Accordingly, this case is
REMANDED for the following action:

1. The RO should obtain the veteran's outpatient treatment records
relevant to the veteran's lumbar spine since February 2001, if any,
and associate those records with the claims folder.

2. The material in the veteran's temporary file, particularly any
documents containing information regarding the veteran's service-
connected lumbar spine, should be associated with the claims
folder.

3. The RO must review the claims file and ensure that all
notification and development action required by 38 U.S.C.A. 5102,
5103, and 5103A (West 2002) are fully complied with and satisfied,
including notifying the veteran what evidence he needs to submit
and what evidence will be obtained by VA. See also 38 C.F.R. 3.159
(2002).

4. After the development requested above, has been completed, the
RO should again review the record. The evaluation of the veteran's
spine disorder must be performed under both the old and new
criteria, applying the version of the law that is most favorable to
the veteran, effective the new date of the law. If the claim
remains denied, the veteran and his representative should be
provided a supplemental statement of the case (SSOC), which
includes both the old and new criteria. An appropriate period of
time should be allowed for response.

4 -

The case should be returned to the Board, if in order. The Board
intimates no opinion as to the ultimate outcome of this case. The
veteran need take no action unless otherwise notified, but he may
submit additional evidence and argument on the matter or matters
the Board has remanded to the RO. Kutscherousky v. West, 12 Vet.
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2001) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2001), only a decision.of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2001).

5 -



